Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Applicants Amendments/Arguments with respect to the 35 U.S.C. 103 rejection have been considered and are persuasive. The 35 U.S.C. 103 rejection has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been reviewed and entered. No new matter has been introduced.
Claims 1 and 8 are independent, claims 4-7 and 13-17 dependent claims, and claims 2-3 and 9-12 canceled.
Claims 1, 4-8 and 13-17 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The instant application is directed towards detachable electronic payment devices, more specifically, the Applicants claim, in independent claim 1, a detachable electronic pen device comprising:
a battery;
a button configured to receive a user input; 
a wireless communication circuit; 
a memory storing payment card data associated with a mobile wallet of a mobile device, the payment card data including at least partially tokenized data; and 
at least one processor configured to: 
enable a docked mode when the detachable electronic pen device is physically coupled to the mobile device, 
receive, in the docked mode, the payment card data from the mobile device, 
charge, in the docked mode, the battery using power received from the mobile device, 
transmit, in the docked mode, the payment card data to a point-of-sale (POS) along with the mobile device to perform a transaction, 
enable a detached mode when the detachable electronic pen device is physically detached from the mobile device, wherein the at least one processor, in the detached mode, is further configured to: 
transmit, in response to an interaction with the button, the payment card data directly to the POS device via the wireless communication circuit, to perform a transaction in the detached mode, and 
transmit, in response to the transmitting of the payment card data to the POS device, location reporting and usage information indicating that the transaction is performed by the detachable electronic pen device, to the mobile device through the wireless communication in the detached mode, and 
wherein the location reporting includes a continent of the transaction, a state of the transaction, a county of the transaction, and/or a city of the transaction.
Thomas S. Poole et al. (US 2015/0302393 A1) discloses system and methods for managing value products such as stored value cards are provided. A computer-implemented system comprising: a first value product, wherein a first value product package identifier requires that all of the first value product's digital funds be redeemed in a single transaction; a second value product; and a specially programmed computer server, the methods and system allowing a user to use a portion of the first value product's digital funds in a first transaction and a remainder of the first value product's digital funds in one or more subsequent transactions.
William Graylin et al. (US 2014/0249948 A1) discloses a mobile checkout system and method for completing a purchase transaction to purchase items from an internet merchant. A user browses and selects items for purchase from the merchant through a shopping application or browser. During the processing of the transaction, a checkout application installed on a mobile communication device is launched. The checkout application receives a checkout token created by a checkout server that identifies the purchase transaction. The checkout application uses this token and communicates with the checkout server to cause the checkout server to complete the purchase transaction. When the transaction is complete, the shopping application or browser is relaunched and a results page is displayed.
Christopher F. Baldwin et al. (US 2013/0124346 A1) discloses devices, systems, and methods are disclosed which relate to an NFC-enabled security token that is removably coupled to a mobile device. The security token may be provisioned with the information by the mobile device, then decoupled from the mobile device and used to authenticate the user or perform a transaction at a POS terminal equipped with an NFC reader. The security token includes logic for user-controlled restrictions on allowable purchases, such as payment limits, timeouts, vendor identifiers, allowed purchases, and location-based restrictions. The security token is further equipped with "self destruct" security features, such as deactivating itself or erasing any sensitive information upon being unable to contact the mobile device for a specified duration, or being subject to an unauthorized or restricted transaction, until such time as it is re-coupled to the mobile device.
However, the prior art of record, either individually or in combination, do not teach or suggest:
transmit, in the docked mode, the payment card data to a point-of-sale (POS) along with the mobile device to perform a transaction, 
transmit, in response to the transmitting of the payment card data to the POS device, location reporting and usage information indicating that the transaction is performed by the detachable electronic pen device, to the mobile device through the wireless communication in the detached mode, and 
For these reasons, claim 1 is deemed to be allowable of over the prior art of record, claim 8 is deemed allowable for similar reasoning and claims 4-7 and 13-17 are allowed by dependency of an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481. The examiner can normally be reached Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        8/31/2022